Citation Nr: 0804177	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that the veteran was scheduled to appear for 
a travel board hearing in December 2005.  However, he failed 
to report for this hearing and provided no explanation for 
his failure to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran contends that his current back disorder is 
related to his active duty service.  The veteran's service 
medical records indicate that he reported tenderness over the 
lumbosacral region in April 1975.  The veteran's separation 
examination, in June 1977, indicated a normal spine and did 
not note the presence of a back disorder or abnormality.  
Also, the veteran reported in the accompanying report of 
medical history that he did not have a history or current 
complaints of recurrent back pain.  

Private medical records reveal that the veteran obtained 
treatment after service in May 1982 for hip pain.  The 
examining physician concluded that the veteran's hip pain was 
the result of lower back pain, suggesting that the veteran 
experienced, and complained of, lower back pain prior to May 
1982.  The veteran's VA treatment records indicate that the 
veteran has a current diagnosis of degenerative disc disease.

The veteran reports that he has experienced back pain and 
discomfort since his initial injury in service.  The veteran 
states that he has obtained continuous treatment for his back 
disorder since his separation from service.

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a currently diagnosed back disorder; (2) the veteran's 
service medical records reveal that the veteran suffered from 
back pain on at least one occasion; and (3) the evidence 
indicates that the claimed disability may be associated with 
in-service injuries.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that the latter element is a low 
threshold).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
examination of his back.  Ask the 
examiner to review the claims file in 
conjunction with the examination and to 
make a note of such a review in the 
examination report.  Have the examiner 
conduct all necessary tests and opine 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran's current diagnosis 
involving the back, degenerative disc 
disease, was initially manifested 
during, or was otherwise related, to 
service.

2. Then, readjudicate the claim of 
service connection for a back 
condition.  If the determination 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide the veteran and 
his representative a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



